Name: 86/150/EEC: Commission Decision of 24 April 1986 amending the Decision 86/139/EEC concerning certain protection measures relating to African swine fever in the Netherlands
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1986-04-29

 Avis juridique important|31986D015086/150/EEC: Commission Decision of 24 April 1986 amending the Decision 86/139/EEC concerning certain protection measures relating to African swine fever in the Netherlands Official Journal L 112 , 29/04/1986 P. 0051 - 0052*****COMMISSION DECISION of 24 April 1986 amending the Decision 86/139/EEC concerning certain protection measures relating to African swine fever in the Netherlands (86/150/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC, of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Regulation (EEC) No 3768/85 (2) and in particular Articles 9, 9a and 9b, Having regard to Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (3) as last amended by Regulation (EEC) No 3768/85 and in particular Articles 8, 8a and 8b, Having regard to Council Directive 82/215/EEC of 22 January 1980 on animal health problems affecting intra-Community trade in meat products (4) as last amended by Regulation (EEC) No 3768/85 and in particular Articles 7, 7a and 7b, Whereas an outbreak of African swine fever has occurred in the Netherlands; Whereas the Netherlands authorities have immediately forbidden the exportation to other Member States, of live pigs, fresh pigmeat and pigmeat based products coming from an extensive geographically delimited zone around the outbreaks of the disease; Whereas, in addition, the Netherlands' authorities have also instituted a ban on the slaughter of all pigs in the specified zone, all movement of pigs and all movement of pigmeat and pigmeat products towards other parts of the territory of the Netherlands; and that the Netherlands' authorities have eliminated all the pigs in the infected herds and all the pigs in suspected herds; Whereas this epizootic by its nature represents a danger to pig herds in other Member States resulting from trade in live pigs, fresh pigmeat and pigmeat based products; Whereas the energetic measures adopted by the Netherlands' authorities were considered satisfactory; Whereas consequently, the necessary conditions for regionalizing the restrictive measures have been met; whereas the Commission has adopted Decision 86/139/EEC (5) to this end; Whereas no further outbreaks of African swine fever have been confirmed in the Netherlands; whereas, subject to continuation of this favorable disease situation, it is possible to make provisions for the lifting of restrictions in that part of the territory least exposed to the risk of contamination; Whereas the lifting of restrictions is based on assurances given by the Netherlands' authorities relating to controls to be applied in relation to the recommencement of slaughter of pigs both in the area which remains prohibited for trade and that in which the restrictive measures may be lifted. Whereas the measures provided in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Commission Decision 86/139/EEC is amended as follows: 1. In Article 1, paragraph 1, the words 'Chapter 1' are added after the word 'Annex'. 2. In Article 1, paragraph 2, the date '4 April 1986' is replaced by '24 April 1986'. 3. In Article 2, paragraph 1, the words 'Chapter 1' are added after the word 'Annex'. 4. In Article 2, paragraph 2, the date '4 April 1986' is replaced by '24 April 1986'. 5. In Article 2, the following paragraph is added: '3. However, in the event that no new case of African swine fever occurs in the Netherlands, the prohibitions provided for in paragraph 1 will not apply to meat obtained as from 28 April 1986 in the part of the Netherlands described in the Annex, Chapter 2'. 6. In Article 3, paragraph 1, the words 'Chapter 1' are added after the word 'Annex'. 7. In Article 3, paragraph 3, the date '4 April 1986' is replaced by '24 April 1986'. 8. In Article 3, the following paragraph is added: '4. In the event that no new case of African swine fever occurs in the Netherlands, the prohibitions provided for in paragraph 1 will not apply to meat products prepared as from 28 April 1986 in the part of the Netherlands described in the Annex, chapter 2, and prepared before 14 February 1986 or after 28 April 1986 from meat meeting one of the following conditions: - meat as described in Article 2, paragraph 3. - meat obtained before 14 February 1986 in the part of the Netherlands described in the Annex, Chapter 2. - meat which is not the subject of restrictions on intra-Community trade because of african swine fever.' 9. The Annex is replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 24 April 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 362, 31. 12. 1985, p. 8. (3) OJ No L 302, 31. 12. 1972, p. 24. (4) OJ No L 47, 21. 2. 1980, p. 4. (5) OJ No L 108, 25. 4. 1986, p. 57. ANNEX 'ANNEX Chapter 1 That part of the territory of the Netherlands made up by: - in the north by the North Sea Canal, motorway A 9 and A 2; - in the east by motorway A 27, and the rivers de Waal and Nieuwe Merwede; - in the south by the rivers Hollands Diep and Haringvliet; - in the west by the North Sea. Chapter 2 That part of the Netherlands described in Chapter 1, except that part of the territory delimited: - in the north by the towns of Katwijk aan Zee, Leiden, Rijpwetering and Leimuiden; - in the east by the canal of Teraar as far as Alphen a/d Rijn, by the canal de Gouwe to Gouda and by the river Hollandsche IJssel to Capelle a/d IJssel; - in the south by the town of Rotterdam, 's-Gravenzande and Hoek van Holland; - in the west by the North Sea.'